Citation Nr: 1107133	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946 
and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board denied the Veteran's claims in June 2008.  In February 
2009, the Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims.  In a March 2010 Memorandum 
Decision, the Court vacated the June 2008 Board decision and 
remanded the Veteran's case to the Board.  In October 2010, the 
Board remanded the claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's low back disability first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof, and was not caused or 
aggravated by his service-connected bilateral pes planus.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to, the 
result of, or aggravated by his service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that his current low back disability was 
caused or aggravated by his pes planus which has gradually and 
continuously worsened in severity since he separated from service 
in 1951.

Service medical records show that in August 1944, the Veteran 
complained of back pain in the right sacroiliac region.  He was 
prescribed pain medication.  Five days later, the condition was 
described as the "same" and he was prescribed heat and further 
pain medication.  Follow-up examination in September 1944 found 
only a diagnosis of lumbosacral syndrome, mild.  He was 
prescribed pain medication and released to duty.  On May 1946 
separation examination, the Veteran's musculoskeletal system was 
found to be normal except for trouble with the right shoulder.  
No low back pain was reported or diagnosed.  On September 1950 
entrance examination and on September 1951 separation 
examination, the Veteran denied experiencing any low back pain or 
problems, and no back disability was diagnosed.

Although the Veteran's service medical records show a low back 
diagnosis in September 1944, because May 1946 separation 
examination, and the entrance and separation examinations for his 
second period of active duty, are negative for any diagnosis of a 
chronic low back disability, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 3.303(b) 
(2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a low back disability 
on a direct basis.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that in January 1990, the 
Veteran's private podiatrist submitted a statement that he had 
been treating the Veteran since 1980 for pes planus, and that the 
foot disability caused the Veteran to experience pain in the 
ankles that traveled to the low back.  

On March 1990 VA examination, the Veteran reported that he had 
tried to start working again but that after just three weeks, he 
experienced pain in his feet and back stemming from sharp pain in 
the ankles and dorsum of the feet.  

Private treatment records dated from January 1980 to December 
1999 show that in December 1999, the Veteran reported that he 
experienced pain in both feet and in his back when standing for 
only a short period of time.  

On September 2005 VA examination, the Veteran reported that over 
the previous few years he had developed pain in his back that he 
believed could be related to his pes planus.  He reported that 
when he walked or stood for a certain period of time, he had pain 
in his lower back.  That pain was relieved when he bent forward 
or sat.  He would therefore stand with a slightly forward flexed 
posture to relieve the pain.  The pain bothered him every time he 
walked and he had to rest after walking for fifteen to twenty 
minutes.  He did not recall any trauma to the low back.  Physical 
examination revealed kyphosis of the spine with a loss of 
lordosis.  The back was stiff and there was crepitus on motion.  
The Veteran walked with an antalgic gait and was forward flexed.  
After reviewing the claims file, the examiner diagnosed the 
Veteran with lumbar stenosis, neurogenic claudication.  The 
examiner concluded that the Veteran's significant lumbar stenosis 
was not caused by his foot pain and problems, but was rather a 
natural process unrelated to pes planus.   

On January 2010 VA examination, the Veteran reported daily back 
pain that was mild in severity.  He had difficulty with prolonged 
walking or standing or any type of exercise.  Physical 
examination revealed a bilateral antalgic gait and the Veteran 
was stooped forward.  Forward flexion was normal with some 
limitation on extension.  The diagnosis was chronic lumbosacral 
strain.  After reviewing the claims file, including the service 
medical records, the examiner concluded that he could not relate 
the Veteran's low back disability to his service or to his 
service-connected pes planus without resort to mere speculation.  
The examiner explained that although the Veteran had a history in 
service of a low back strain, he could not definitively state 
that the in-service condition was the cause of his current low 
back pain without any objective evidence to support that 
relationship.  The examiner further explained that a one-time 
lumbosacral strain did not necessarily predispose the Veteran to 
lumbosacral arthritis or any chronic condition.  With regard to 
whether the Veteran's current low back disability was related to, 
or caused or aggravated by, his pes planus, the examiner stated 
that again, there was no objective evidence that would correlate 
the pes planus with the low back disability.  The examiner 
repeated that absent objective data demonstrating any sort of 
link or relation between the low back disability and the pes 
planus disability, a more precise diagnosis could not be 
rendered. 

In December 2010, the Veteran submitted a statement that he felt 
that the October 2010 examiner had not considered his statements 
that his foot pain traveled to his back and that his back pain 
had worsened.  

The evidence shows that the first clinical diagnosis of a post-
service lumbar spine disability of record is dated in September 
2005, approximately 49 years after separation from service.  
Though the Veteran complained of back pain in the 1990s, there is 
no evidence of record of a diagnosis of any back disability prior 
to 2005.  As there is no evidence of a lumbar spine disability 
dated within one year of his separation from service, the Veteran 
is not entitled to service connection for a lumbar spine 
disability on a presumptive basis.  Additionally, in view of the 
lengthy period without any lumbar spine diagnosis and treatment, 
there evidence is against a finding of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
probative evidence does not establish a medical nexus between 
military service and the Veteran's lumbar spine disability.  The 
October 2010 VA examiner reviewed the Veteran's claims file and 
service medical records and ultimately determined that the 
current lumbar spine disability could not be related to the 
lumbosacral strain in service without resort to mere speculation.  
The Board interprets the examiner's conclusion to mean that 
absent clinical evidence of any low back disability in the 
interim fifty year period between service and the diagnosis of a 
low back disability, such a relationship could not be made with 
any medical probability, and thus, without resort to mere 
speculation.  The examiner explained that the in-service record 
of a lumbar strain in and of itself was not enough to relate the 
in-service back diagnosis with the current back diagnosis.  The 
Board also finds it to be significant that the September 2005 VA 
examiner related the Veteran's lumbar spine disability with a 
natural aging process rather than to any sort of previous trauma 
or other condition.  Further, the Veteran himself has not 
contended that his current lumbar spine disability is related to 
the in-service lumbosacral strain.  Thus, in light of the two 
negative medical opinions of record, and a lack of continuity of 
symptomotology, the Board finds that service connection for a low 
back disability on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000). 

Nor is service connection on a secondary basis warranted, as both 
the September 2005 and October 2010 VA examiners determined that 
the medical evidence did not support the conclusion that the 
Veteran's pes planus was related to the lumbar spine diagnosis.  
The September 205 examiner determined that in light of the type 
and kind of lumbar spine disability that the Veteran suffered 
from, the condition was most likely related to a natural process 
of the spine rather than to a residual of the service-connected 
pes planus.  Similarly, the October 2010 VA examiner could not 
find evidence in the record correlating the Veteran's pes planus 
to his back disability.  Again, by stating that such an opinion 
could not be rendered without resort to mere speculation, the 
examiner appeared to have been stating that absent any objective 
medical evidence demonstrating a correlation between the two 
conditions, both on examination and in the medical records, a 
relationship could not be made with any medical probability.  In 
that regard, the Board finds that neither examiner found it to be 
plausible, or at least as likely as not, that the pes planus 
condition had caused, or was otherwise related to, the lumbar 
spine disability.  

Though a January 1990 private physician stated that the Veteran's 
pes planus caused him to experience pain in his ankles that 
extended up to his back, the physician did not state that the pes 
planus had caused any secondary back disability or had aggravated 
any back disability.  Instead, that physician was transcribing 
the Veteran's subjective symptoms of pain, rather than rendering 
a medical opinion or diagnosis.  Accordingly, absent a diagnosis 
of a secondary back disability or a clinical explanation relating 
the Veteran's foot disability to his back pain and problems, the 
Board does not view that statement as an opinion in support of 
the Veteran's claim for service connection, but rather a 
statement documenting the Veteran's complaints of back and foot 
pain.  Accordingly, because the probative and competent medical 
evidence of record weighs against the Veteran's claim for service 
connection of a low back disability on a secondary basis, as 
neither VA examiner found it to be at least as likely as not that 
the pes planus caused or aggravated, or was otherwise related to 
the back disability, the claim must be denied.

The Board has considered the Veteran's assertions that his low 
spine disability is related to his service or to his service-
connected pes planus.  However, while the Veteran is competent to 
testify as to symptoms of low back pain, including the 
precipitating and alleviating factors, as a layman, he is not 
competent to address whether there is a nexus between the in-
service strain, or the service-connected pes planus, and his 
current back condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  While the Veteran can report experiencing 
pain in his lower back, that is a subjective symptoms.  The 
associated disorders, spinal stenosis and lumbosacral strain, are 
not readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There 
are many different joint and spine disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  
Therefore, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been told of a 
diagnosis of a lumbar spine disability, but he is not competent 
to provide a medical opinion regarding the etiology.  While the 
Veteran purports that his symptoms support the current diagnosis 
by a medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has not 
made that connection.  Thus, the Veteran's lay assertions are not 
competent or sufficient to demonstrate that it is at least as 
likely as not that any current back disability was caused or 
aggravated by his pes planus.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's lumbar spine disability first 
manifested more than a year after separating from service and is 
not related to his active service, or to any incident therein.  
Nor does the evidence support a finding that the Veteran's 
service-connected pes planus caused or aggravated the lumbar 
spine disability.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a lumbar 
spine disability, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in July 2005 and October 2010; a 
rating decision in September 2005; and a statement of the case in 
march 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the November 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


